Barnard, P. J.
I do not think that the liability sought to be enforced in this action is the result of an act done- by the defendant, as sheriff, in his official capacity, and by virtue of his office. The defendant was sheriff, and as such had the official duty to board the prisoners in the jail, but the allegation is that the defendant, by means of a sworn bill and false vouchers, procured payment for boarding fictitious prisoners, “persons who were never committed to, received at, or confined in, boarded at, or discharged from said jail.” It is a fraud of the gravest description, and one which procured a large sum of money, 824,122.25, from the public treasury.
The short statute of limitation (one year) for acts honestly done by sheriffs, by virtue of their office, could not have been intended to cover up such a case.
The order should be affirmed, with costs.